Nichols, Presiding Judge,
dissenting. When this case was previously before this court (Mallin v. Spickard, 103 Ga. App. 562, 120 SE2d 128), it was held that the decision of the Supreme Court in the case of Teasley v. Bradley, 110 Ga. 497 (35 SE 782, 78 ASR 113), was controlling on the question of law presented, to wit: “When money is loaned and there is no agreement as to the time of repayment, the amount loaned is in law due immediately, and the statute of limitations begins to run at once against the borrower.” The case of Smith v. Early, 60 Ga. App. 506 (3 SE2d 913), was also cited in such opinion because it distinguishes cases where there is an express or implied agreement that no demand would be made until a future date from cases where there is no such agreement.
When the plaintiff here sought to amend by adding language taken from the petition in the case of Smith v. Early, supra, the *563trial court overruled the demurrers which sought to attack the petition as being barred by the statute of limitation. The language added to each count of the petition was as follows: “It was not contemplated by the parties that the money [or balance of] the money so loaned would be repaid to the plaintiff at any specific time, or that a demand for repayment of the money [or balance of] would be made until some indefinite time in the future.”
The law relied upon in the case of Smith v. Early, 60 Ga. App. 506, supra, is in accord with the decision of the Supreme Court in the case of Teasley v. Bradley, 1101 Ga. 497, supra, but the facts alleged in the petition in that case, and added by amendment in the case sub judice, do not show that there was an agreement, either express or implied, that a delay in making the demand was contemplated. The only proper construction that can be placed on the allegation added by amendment is as follows: It was not contemplated by the parties that the .money loaned would be repaid ' at' any particular time, and it was not contemplated that a demand for repayment would be made until some indefinite time in the future. In other words, there was no agreement, either express or implied,.as to the time of repayment of the money loaned.
While the law in the case of Smith v. Early was correctly stated it was misapplied to the facts in the case, and a holding that the language of the petition was sufficient to remove the case from the category of Teasley v. Bradley, supra, was error and places thé ultimate holding, that the action was not barred by the statute of limitation, at variance with the Supreme Court decision.
This court is bound by the decisions of the Supreme Court. Constitution of 1945, Article 6, Section 2, Paragraph 8 (Code Ann. .§ 2-3708). When a decision of this court is in conflict with a decision of the Supreme Court this court is bound by the decision of the Supreme Court. Davis v. State, 92 Ga. App. 627 (3) (89 SE2d 548), and citations.
Accordingly, in so- far as the decision of this court in the case of Smith v. Early, 60 Ga. App. 506, supra, is in conflict with the decision of Teasley v. Bradley, 110 Ga. 497, supra, *564such decision should not be followed, and the judgment of the trial court overruling the defendant’s demurrer should be reversed.